Citation Nr: 1504927	
Decision Date: 02/03/15    Archive Date: 02/09/15

DOCKET NO.  11-21 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

Y. Curtis, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1966 to February 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a March 2010 rating decision of the Atlanta, Georgia, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran was originally scheduled to testify before a Veterans Law Judge (VLJ) on January 6, 2015.  The Veteran did not appear for the hearing and did not provide a reason for his failure to appear; accordingly, his hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is warranted before it can decide the issues on appeal.

Although previous rating decisions note the review of service treatment records, the Veteran's service treatment records appear to be currently missing.  A formal finding on the unavailability of complete service treatment records was added to the Veteran's claim file in February 2010 following an electronic search.  However, the Veteran and his representative were not notified regarding alternate sources of evidence that could substitute for missing service treatment records.

When service treatment records are lost or missing or destroyed, in conjunction with a heightened duty to assist, VA must inform the Veteran that he can submit "alternative" sources in place of his missing service treatment records.  See Washington v. Nicholson, 19 Vet. App. 362, 369-370 (2005); see also Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992).

Thus, on remand, the Veteran should be provided with notice of the possible alternate sources that could substitute for the missing records. 

With regard to the Veteran's claim for an increased evaluation of his PTSD, the Veteran was afforded a VA examination in January 2009.  The Veteran maintains that his symptoms are worse than recorded on examination.  In support of this assertion, he submitted a statement from a Vet Center Readjustment Counselor.  The counselor stated that the Veteran suffered from memory loss and emotional detachment.  As it appears that the Veteran's PTSD may have worsened since his examination in January 2009, a new examination is warranted.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); see also Bolton v. Brown, 8 Vet. App. 185, 191 (1995) (VA must provide a new examination where a veteran claims the disability is worse than when originally rated and the available evidence is too old to adequately evaluate the current severity).

Lastly, as the matters are being remanded, more recent VA and Vet Center treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1. Send a notice letter to the Veteran explaining that his service treatment records are missing from the claims file.  The notice must explain alternate sources of evidence that could substitute for missing service treatment records, including statements from military medical personnel and buddy statements.

2.  Obtain complete VA and Vet Center treatment records.

If such records are unavailable, the Veteran's claim file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

3.  Then, schedule the Veteran for a VA examination by an appropriate professional.  The entire claim file, to include all electronic files, must be reviewed by the examiner.

The examiner is to discuss the symptomatology exhibited by the Veteran and the level of occupational and social impairment caused by PTSD.

4.  Finally, readjudicate the appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 


The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


